The current PTO-303 Advisory Action Before Filing of an Appeal Brief is in response to the submission of April 18, 2022. Claims 1-15 and 17-20 are pending, none of which were amended in either the submission of April 18, 2022 or the submission of April 11, 2022.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
In section 1.1.2 of the applicant’s remarks, from page 9 of 14, line 3 to page 10 of 14, line 14, the applicant argues that the angle marked by the Examiner in the examiner’s markup of Fig. 30 as corresponding to the HFOV of Lin is not the HFOV because the FOV of Lin is described as being the FOV of the optical imaging lens, not the entirety of the fingerprint identification module. In lines 14 to 26 of page 10 of 14 of the applicant’s remarks the applicant concludes that the examiner’s calculation is flawed and thus that Lin does not meet the limitation 2.2 < P/Y < 7.0.
The examiner notes that applicant does not calculate the value of P/Y that their interpretation of Lin would result in. 
For the sake of argument, let’s assume that the applicant is correct, and the angle inside the sheet is not the HFOV. If this were true then it would still be possible to calculate the angle inside the sheet using Snell’s law.
As shown in the Examiner’s markup of Fig. 7 below, the HFOV and internal angle inside the sheet are related by Snells law as follows:
                
                    
                        
                            s
                            i
                            n
                            ⁡
                            (
                            90
                            -
                            H
                            F
                            O
                            V
                            )
                        
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    (
                                    90
                                    -
                                    θ
                                    )
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    s
                                    h
                                    e
                                    e
                                    t
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    a
                                    i
                                    r
                                
                            
                        
                    
                
            
Therefore, with nair = 1, one can algebraically determine that:
                
                    θ
                    =
                    90
                    -
                     
                    
                        
                            s
                            i
                            n
                        
                        
                            -
                            1
                        
                    
                    (
                    s
                    i
                    n
                    ⁡
                    (
                    90
                    -
                    H
                    F
                    O
                    V
                    )
                    /
                    
                        
                            n
                        
                        
                            s
                            h
                            e
                            e
                            t
                        
                    
                    )
                
            
from which, given nsheet = 1.52 and HFOV=60.6, then θ=71.158.
The equation previously derived for P/Y was:
                
                    
                        
                            Y
                            O
                            B
                        
                        
                            I
                            m
                            g
                            H
                        
                    
                    -
                     
                    
                        
                            C
                            F
                            P
                        
                        
                            I
                            m
                            g
                            H
                            ×
                            t
                            a
                            n
                            ⁡
                            (
                            θ
                            )
                        
                    
                     
                    =
                    
                        
                            P
                        
                        
                            Y
                        
                    
                
            
With YOB/ImgH = 7.75, CFP=1.5, ImgH=0.5, and tan(71.158)=2.93, this results in a value of P/Y=6.726, which is still in the claimed range of 2.2 < P/Y < 7.0.

    PNG
    media_image1.png
    727
    782
    media_image1.png
    Greyscale

	Thus applicant’s argument that the angle θ above is not the HFOV, and therefore a value of P/Y in the range between 2.2 and 7.0 is not disclosed by Lin is not persuasive, because even if the applicant were correct, the value of P/Y easily derived from the teachings of Lin would still be within the claimed range.
	If applicant disagrees with the above calculations it is respectfully requested that the applicant provide their own calculations showing the value of P/Y that the applicant believes Lin is teaching.
	On page 11 point 1.2.1 of the applicant’s remarks the applicant argues that a combination of two embodiments of Lin, embodiment 3 and embodiment 5, would not yield predictable results because the applicant states that “the optical lens has the features of high unpredictability.” This argument is not persuasive, because one of ordinary skill in the art would be familiar with multiple calculation methods (such as matrix calculations or ray-tracing) and optical design software (such as Zemax or 3DOptix) which can be used to determine the optical properties of a given lens system. 
	In section 1.2.2 on pages 11 and 12 of 14 of the applicant’s remarks the applicant makes three arguments.  
Firstly, the applicant argues that because the 5th embodiment does not meet all of the limitations of claim 1 regarding the shapes of the lenses, that the 5th embodiment cannot be relied upon for a teaching of the value of OTL/f. In response to applicant's argument that the 5th embodiment does not expressly suggest all of the claimed features of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the majority of the features of claim 1 are expressly taught by the 3rd embodiment of Lin, and the 5th embodiment of Lin is only relied upon for its teaching of a value of OTL/f near the claimed range. Thus the rejection relies upon the combination of these embodiments as together rendering the claim obvious.
Secondly, the applicant points out that the 5th embodiment teaches OTL/f=13.105 which is outside the claimed range of 7.71 < OTL/f ≤ 12.64. The rejection does not rely upon the 5th embodiment as anticipating the claimed range. Rather the rejection states:
“It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to balance OTL and f such that 7.71 < OTL/f ≤ 12.64, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, OTL, f, and a ratio of a length of the system to f, are art recognized results effective variables in that they effect a balance between the miniaturization, the image quality of the optical imaging lens assembly and the field of view of the optical imaging lens assembly as taught by Lin (paragraphs [0069] and [0059]). Thus one would have been motivated to optimize OTL/f because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.””
In other words, the value of 13.105 from the 5th embodiment is only being relied upon for demonstrating the Lin teaches values of OTL/f close enough to the claimed range that optimization thereof to obtain 7.71 < OTL/f ≤ 12.64 would only involve routine skill in the art.
Thirdly the applicant argues in section 1.2.2 that one of ordinary skill in the art could not combine the third embodiment and the fifth embodiment because they differ by at least the convexity of the image-side surface of the first lens, and the object-side surface of the third lens, and thus they state that they cannot be combined. This argument is not persuasive. In response to applicant's argument that the 3rd and 5th embodiments cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the embodiments in question are both embodiments of a single invention in a single reference, thus the fact that there exist differences between them does not, in and of itself, demonstrate that the teachings could not be combined. Furthermore, Lin teaches in paragraph [0188]: “The embodiments depicted above and the appended drawings are exemplary and are not intended to be exhaustive or to limit the scope of the present disclosure to the precise forms disclosed. Many modifications and variations are possible in view of the above teachings.” Surely, this must include combinations of the teachings of the disclosed embodiments. 
In sections 1.1, 1.1.1 on page 8 of 14 of the applicant’s remarks, and sections 1.3 and 2 on pages 12-13 of 14 of the applicant’s remarks, the applicant prefaces the arguments that will be made and summarizes the arguments that have been made, without any additional explanations or arguments.
In section 1.4 on page 13 of 14 of the applicant’s remarks the applicant argues that the non-final rejection of 12/06/2021 that preceded the final rejection of 3/4/2022 does not demonstrate that Lin anticipates the current claim 1, or perhaps that Lin did not anticipate the original claim 1 prior to amendment. Firstly, the explanation for the manner in which the value of P/Y is taught was identical in the non-final office action of 12/06/2021 to the explanation in the final office action of 3/4/2022, and thus the arguments above suffice to respond to the argument of section 1.4 as well. Secondly, the applicant’s argument that Lin did not anticipate a value of P/Y in the claimed range merely because Lin does not explicitly discuss P/Y is without merit, because one of ordinary skill in the art can calculate the value of P/Y that is inherent to the teachings of Lin. See MPEP §2123(I) “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” (emphasis added).

/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872